George Rose Smith, Justice. This is an attempt by the city of Hot Springs and its airport commission to appeal from an order of dismissal entered on June 14, 1976. Our clerk refused to file the record, because the notice of appeal was not filed until July 15 — the 31st day after the entry of the order. The appellants argue that the belated filing was excusable, because the order was signed and filed without notice to counsel, and the clerk of the trial court failed to mail a copy to the appellants’ attorney, as is the custom of that office. We cannot grant the relief sought, because the timely filing of a notice of appeal is essential to our jurisdiction. Ward v. Universal C.I.T. Credit Corp., 228 Ark. 275, 307 S.W. 2d 73 (1957); General Box Co. v. Scurlock, 223 Ark. 967, 271 S.W. 2d 40 (1954). We must therefore deny the appellants’ motion, without prejudice, however, to an application to the trial court for relief. Cf. Karam v. Halk, 260 Ark. 36, 537 S.W. 2d 797 (1976).